DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of 16/267,355 filed 2/4/2019, now US Patent No 11.317,175 which is a continuation of 14/804,901 filed 7/21/2015, now US Patent No 10,200,769 which is a continuation of 12/246,225 filed 10/06/2008, now US Patent No 9,124,378 which claims priority to provisional application 60/978117 filed 6 October 2007.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  It appears that a word is missing between “input” and “receive.”  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 8 and 15 each recite accessing first timing data produced by an external source, adjusting timing data at a first device, adjusting timing data at a second device and adjust fourth timing data.
The performance of the limitations in there broadest reasonable interpretation except for the recitation of generic computer components covers performance of the limitation in the mind. The limitations can represent a person listening to a radio station to get the current time and then changing then setting the clock on each device.  Data is merely being gathered and used.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  The claim recites the additional limitations of a first monitoring device, a second monitoring device and a processing facility.  The devices and the facility are recited at a high-level of generality (i.e., a generic processor performing a generic computer function of gathering and using data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional limitations of a first monitoring device, a second monitoring device and a processing facility.  The devices and the facility are recited at a high-level of generality (i.e., a generic processor performing a generic computer function of gathering and using data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept.  
The claim is not patent eligible.  
	The additional limitations of dependent claims 2-7, 9-14 and 16-21 are generally linking the judicial exception to a particular technological environment or field of use.  These limitations are not indicative of integrating the judicial exception into a practical application or sufficient enough to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PGPub 2003/0054881 to Hedrick et al (hereafter Hedrick).

Referring to claim 1, Hedrick discloses a method comprising:
accessing, at a first monitoring device [player tracking unit] and a second monitoring device [player tracking unit], first timing data produced by an external source [retrieve a date and a time data from a network protocol server], the first monitoring device located remotely from the second monitoring device (see [0101]; [0167]; and Fig 7);
adjusting second timing data generated by the first monitoring device based on the first timing data (see [0167] – Set an internal clock on the player tracking unit using the retrieved time and date);
adjusting third timing data generated by the second monitoring device based on the first timing data (see [0167] – Set an internal clock on the player tracking unit using the retrieved time and date);
accessing, at a processing facility [master gaming controller], the first timing data (see [0168] – The player tracking controller on the player tracking unit may establish communications with the master gaming controller on its host gaming machine. The player tracking unit and the master gaming controller may synchronize clocks using the time and date retrieved from the network time protocol server.); and
adjusting fourth timing data generated by the processing facility based on the first timing data (see [0168] – The player tracking controller on the player tracking unit may establish communications with the master gaming controller on its host gaming machine. The player tracking unit and the master gaming controller may synchronize clocks using the time and date retrieved from the network time protocol server.).
Referring to claim 2, Hedrick discloses the method of claim 1, further including accessing, at the first monitoring device and the second monitoring device, the first timing data wirelessly (see [0019]; [0029]; [0078]; and [0079]).
Referring to claim 3, Hedrick discloses the method of claim 2, further including accessing, at the first monitoring device and the second monitoring device, the first timing data as a radio frequency signal [Bluetooth] (see [0065]; [0078]; and [0079]).
Referring to claim 4, Hedrick discloses the method of claim 1, further including accessing, at the first monitoring device and the second monitoring device, the first timing data via a wired link (see [0029]; [0078]; and [0079]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2003/0054881 to Hedrick (hereafter Hedrick) as applied to claims 8 and 15 above, and further in view of US Patent No 8,611,928 to Bill (hereafter Bill).
Referring to claim 5, Hedrick fails to explicitly teach the further limitation of providing location data to enable tracking of the at least one of the first monitoring device or the second monitoring device, the location data including one or more latitude and longitude coordinates.  Bill teaches tracking mobile devices, including the further limitation providing location data to enable tracking of the at least one of the first monitoring device or the second monitoring device, the location data including one or more latitude and longitude coordinates (see column 12, lines 26-44 and column 26, line 57 – column 27, line 3.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to track the player tracking units of Hedrick using the process of Bill.  One would have been motivated to do so in order to accurately track information of a user (Hedrick: see [0013] and Fig 5).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2003/0054881 to Hedrick (hereafter Hedrick) as applied to claim 1 above, and further in view of US Patent No 8,072,950 to Fan et al (hereafter Fan).
Referring to claim 6, while Hedrick teaches an external source, Hedrick fails to explicitly teach the further limitation wherein the external source includes at least one of a radio station operated by the United States National Institute of Standards and Technology (NIST), an Internet Time Service operated by the NIST, a telecommunications system, or a global positioning system satellite.  Fan teaches clock synchronization of a plurality of devices using an external clock (see column 4, line 58 – column 5, line 3), including the further limitation of wherein the external source includes at least one of a radio station operated by the United States National Institute of Standards and Technology (NIST), an Internet Time Service operated by the NIST, a telecommunications system, or a global positioning system satellite (see column 4, line 58 – column 5, line 3 and column 5, lines 3-18 – The GPS receiver in each device could receive a timing signal from a GPS satellite and use this signal as a global clock for synchronization.).
It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the clock source of Fan as the external source of Hedrick/Dahlen.  One would have been motivated to do so in order to use a global clock that can maintain constant synchronization (Fan: column 2, lines 57-63) and since Hedrick also utilized a standard source and this is merely substituting one source for another (Hedrick: see [0167]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2003/0054881 to Hedrick (hereafter Hedrick) as applied to claim 1 above, and further in view of US PGPub 2007/0058491 to Dahlen et al (hereafter Dahlen).
Referring to claim 7, while Hedrick teaches timing data, Hedrick fails to explicitly disclose the further limitation generating at least one of the second timing data or the third timing data based on at least one of a crystal controlled oscillator or an oscillator controlled by a stable frequency regulating device, the stable frequency regulating device including a silicon resonator.  Dahlen teaches clock synchronization, including the further limitation generating at least one of the second timing data or the third timing data based on at least one of a crystal controlled oscillator or an oscillator controlled by a stable frequency regulating device, the stable frequency regulating device including a silicon resonator (Dahlen: see [0006] and [0007]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the specific type of clock of Dahlen as the type of clock of Hedrick.  One would have been motivated to do so since this is a standard type of clock (Dahlen: see [0006] and [0007]).

Claims 8-11 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2003/0054881 to Hedrick (hereafter Hedrick) in view of US PGPub 2007/0058491 to Dahlen et al (hereafter Dahlen).
Referring to claim 8, Hedrick discloses a research data gathering system comprising: 
a first monitoring device [player tracking unit] including 
a first clock [internal clock] to produce first clock data (see [0167]); 
a first input to access timing data produced by an external source (see [0167] and Fig 9 – retrieve a date and a time data from a network protocol server); and 
first processor circuitry to adjust the first clock data based on the timing data (see [0167] and Fig 9 – Set an internal clock on the player tracking unit using the retrieved time and date); 
a second monitoring device [player tracking unit] located remotely from the first monitoring device (see Fig 7), the second monitoring device including: 
a second clock [internal clock] to produce second clock data (see [0167]); 
a second input to access the timing data produced by the external source (see [0167] and Fig 9 – retrieve a date and a time data from a network protocol server); and 
second processor circuitry to adjust the second clock data based on the timing data (see [0167] and Fig 9 – Set an internal clock on the player tracking unit using the retrieved time and date); and 
a processing facility [player tracking server] including:
process first research data gathered by the first monitoring device and second research data gathered by the second monitoring device (see [0013] and Fig 5 – receives and stores player tracking account records).
While Hedrick teaches a processing facility, Hedrick fails to explicitly disclose that the processing facility includes a third clock to produce third clock data; a third input to access the timing data produced by the external source; and third processor circuitry to: adjust the third clock data based on the timing data.  Dahlen teaches calibrating clocks, including the further limitations of 
a processing facility [server] including:
a third clock [time of day clock] to produce third clock data (see [0007]);
a third input to access the timing data produced by the external source [external time source] (see [0007]-[0013] – Keep the time-of-day clock at the server closely synchronized to an external time source.); and
third processor circuitry to: adjust the third clock data based on the timing data (see [0007]-[0013] – Keep the time-of-day clock at the server closely synchronized to an external time source.).
	It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the process of synchronizing a server as taught by Dahlen to synchronize the server of Hedrick.  One would have been motivated to do so in order to have correct time data to utilize during a communication process between the server and the monitoring devices (Hedrick: see [0167]).
Referring to claim 9, the combination of Hedrick and Dahlen (hereafter Hedrick/Dahlen) teaches the research data gathering system of claim 8, wherein at least one of the first input or the second input is to access the timing data wirelessly (Hedrick: see [0019]; [0029]; [0078]; and [0079]).
Referring to claim 10, Hedrick/Dahlen teaches the research data gathering system of claim 9, wherein at least one of the first input or the second input is to access the timing data as a radio frequency signal (Hedrick: see [0065]; [0078]; and [0079]).
Referring to claim 11, Hedrick/Dahlen teaches the research data gathering system of claim 8, wherein at least one of the first input or the second input is to access the timing data via a wired link (Hedrick: see [0029]; [0078]; and [0079]).
Referring to claim 14, the research data gathering system of claim 8, wherein at least one of the first clock or the second clock includes at least one of a crystal controlled oscillator or an oscillator controlled by a stable frequency regulating device, the stable frequency regulating device including a silicon resonator (Dahlen: see [0006] and [0007]).
Referring to claim 15, Hedrick discloses a research data gathering system comprising: 
a first monitoring device [player tracking unit] including:
a first input to receive timing data from an external source (see [0167] and Fig 9 – retrieve a date and a time data from a network protocol server); and 
first processor circuitry to produce first clock data based on the timing data (see [0167] and Fig 9 – Set an internal clock on the player tracking unit using the retrieved time and date); 
a second monitoring device [player tracking unit] located remotely from the first monitoring device (see Fig 7): 
a second input to receive the timing data produced by the external source (see [0167] and Fig 9 – retrieve a date and a time data from a network protocol server); and 
second processor circuitry to produce second clock data based on the timing data (see [0167] and Fig 9 – Set an internal clock on the player tracking unit using the retrieved time and date); and 
a processing facility [player tracking server] including:
process first research data gathered by the first monitoring device and second research data gathered by the second monitoring device (see [0013] and Fig 5 – receives and stores player tracking account records).
While Hedrick teaches a processing facility, Hedrick fails to explicitly disclose that the processing facility includes a third input to receive the first timing data from the external source; and processor circuitry to: produce third clock data based on the first timing data.  Dahlen teaches calibrating clocks, including the further limitations of 
a processing facility [server] including:
a third input to receive the first timing data from the external source [external time source] (see [0007]-[0013] – Keep the time-of-day clock at the server closely synchronized to an external time source.); and
third processor circuitry to: produce third clock data based on the first timing data (see [0007]-[0013] – Keep the time-of-day clock at the server closely synchronized to an external time source.).
	It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the process of synchronizing a server as taught by Dahlen to synchronize the server of Hedrick.  One would have been motivated to do so in order to have correct time data to utilize during a communication process between the server and the monitoring devices (Hedrick: see [0167]).
Referring to claim 16, Hedrick/Dahlen teaches the research data gathering system of claim 15, wherein at least one of the first input or the second input is to access the timing data wirelessly (Hedrick: see [0019]; [0029]; [0078]; and [0079]).
Referring to claim 17, Hedrick/Dahlen teaches the research data gathering system of claim 16, wherein at least one of the first input or the second input is to access the timing data as a radio frequency signal (Hedrick: see [0065]; [0078]; and [0079]).
Referring to claim 18, Hedrick/Dahlen teaches the research data gathering system of claim 15, wherein at least one of the first input or the second input is to access the timing data via a wired link (Hedrick: see [0029]; [0078]; and [0079]).
Referring to claim 21, the research data gathering system of claim 15, wherein at least one of the first clock or the second clock includes at least one of a crystal controlled oscillator or an oscillator controlled by a stable frequency regulating device, the stable frequency regulating device including a silicon resonator (Dahlen: see [0006] and [0007]).

Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2003/0054881 to Hedrick (hereafter Hedrick) in view of US PGPub 2007/0058491 to Dahlen et al (hereafter Dahlen) as applied to claims 8 and 15 above, and further in view of US Patent No 8,072,950 to Fan et al (hereafter Fan).
Referring to claims 13 and 20, while Hedrick/Dahlen teaches an external source, Hedrick/Dahlen fails to explicitly teach the further limitation wherein the external source includes at least one of a radio station operated by the United States National Institute of Standards and Technology (NIST), an Internet Time Service operated by the NIST, a telecommunications system, or a global positioning system satellite.  Fan teaches clock synchronization of a plurality of devices using an external clock (see column 4, line 58 – column 5, line 3), including the further limitation of wherein the external source includes at least one of a radio station operated by the United States National Institute of Standards and Technology (NIST), an Internet Time Service operated by the NIST, a telecommunications system, or a global positioning system satellite (see column 4, line 58 – column 5, line 3 and column 5, lines 3-18 – The GPS receiver in each device could receive a timing signal from a GPS satellite and use this signal as a global clock for synchronization.).
It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the clock source of Fan as the external source of Hedrick/Dahlen.  One would have been motivated to do so in order to use a global clock that can maintain constant synchronization (Fan: column 2, lines 57-63) and since Hedrick/Dahlen also utilized a standard source and this is merely substituting one source for another (Hedrick: see [0167]).
Claims 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2003/0054881 to Hedrick (hereafter Hedrick) in view of US PGPub 2007/0058491 to Dahlen et al (hereafter Dahlen) as applied to claims 8 and 15 above, and further in view of US Patent No 8,611,928 to Bill (hereafter Bill).
Referring to claims 12 and 19, Hedrick/Dahlen fails to explicitly teach the further limitation of a global positioning system receiver.  Bill teaches tracking mobile devices, including the further limitation of a global positioning system receiver that is to provide location data to enable tracking of the at least one of the first monitoring device or the second monitoring device, the location data including one or more latitude and longitude coordinates (see column 12, lines 26-44 and column 26, line 57 – column 27, line 3.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to track the player tracking units of Hedrick/Dahlen using the process of Bill.  One would have been motivated to do so in order to accurately track information of a user (Hedrick: see [0013] and Fig 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No 8,165,893 to Goldberg et al

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167